DISMISS and Opinion Filed February 3, 2014.




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00074-CV

                   WINDHAVEN MEDICAL IMAGING, LLC, Appellant
                                    V.
                    EBENEZER COVENANT PARTNERS, LLC D/B/A
                       CROWN IMAGING SERVICES, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05467-D

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                   Opinion by Justice Evans
       Before the Court is appellant’s January 29, 2014 motion to withdraw its restricted appeal

without prejudice. Appellant has informed the Court that it no longer wishes to pursue its appeal

at this time. Accordingly, we grant appellant’s motion and dismiss the appeal without prejudice.

See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
140074F.P05                                       JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WINDHAVEN MEDICAL                                  On Appeal from the County Court at Law
IMAGING, LLC, Appellant                            No. 4, Dallas County, Texas.
                                                   Trial Court Cause No. CC-13-05467-D.
No. 05-14-00074-CV         V.                      Opinion delivered by Justice Evans.
                                                   Justices Moseley and Bridges, participating.
EBENEZER COVENANT
PARTNERS, LLC D/B/A
CROWN IMAGING SERVICES, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED without
prejudice.

     It is ORDERED that appellee, EBENEZER COVENANT PARTNERS, LLC D/B/A
CROWN IMAGING SERVICES, recover its costs of this appeal from appellant, WINDHAVEN
MEDICAL IMAGING, LLC.


Judgment entered this 3rd day of February, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –2–